This case comes before us on motion by the defendants pursuant to Rule 16(g) to affirm a judgment of the Superior Court dismissing the plaintiffs’ complaint and voiding a lis pendens *883filed incident to said complaint. Counsel argued said motion on October 5, 1979.
Montaquila, Ciullo ir DeFalco, Arnold N. Montaquila, Kenneth J. Rampino, for plaintiffs. Bennett R. Gallo, for defendants.
On consideration of said arguments and the record in the case, the judgment of the Superior Court is hereby affirmed.